- Converted EDGAR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number: 0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada 87-0439107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6979 South High Tech Drive, Salt Lake City, UT 84047-3757 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (801) 256-6500 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No[X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Don not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes [ ] No[X] As of March 31, 2009, the registrant had 33,643,057 shares of its common stock, par value $.0001, outstanding. The aggregate market value of the common stock held by non-affiliates of the registrant as of June 30, 2008 was approximately $2,060,000. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held May 16, 2009, are incorporated by reference into Part III hereof. CIMETRIX INCORPORATED FORM 10-K For the Year Ended December 31, 2008 TABLE OF CONTENTS Part I Item 1. Business 3 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 14 Item 4. Results of Votes of Security Holders 14 Part II Item 5. Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 17 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosure About Market Risk 29 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Item 9A. Controls and Procedures 30 Item 9B. Other Information 31 Part III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 31 Item 12. Security Ownership of Certain Beneficial Owners and Management 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14. Principal Accountant Fees and Services 31 Part IV Item 15. Exhibits and Financial Statement Schedules 31 Signatures 33 2 PART I ITEM 1. BUSINESS Business Overview Cimetrix is a software company that designs, develops, markets and supports factory automation solutions worldwide. The Company offers software products and professional services tailored to meet the needs of equipment suppliers in the areas of advanced tool control, general purpose equipment connectivity, and specialized connectivity for 300mm semiconductor wafer fabrication facilities. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sales of professional services that provide customers with software solutions typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused over the past several years on the global semiconductor and electronics industries, which includes the growing solar photovoltaic (PV) market. Cimetrix has traditionally been focused on providing products, services and passionate support to the equipment supplier community, which is referred to herein as original equipment manufacturers (OEMs). Using the core skills of tool control, connectivity and advanced software architectures, Cimetrix has earned the reputation as a first class supplier of solutions to both small and large equipment suppliers. As more advanced processing, higher throughput, lower cost and faster time-to-market pressures confront equipment suppliers, the opportunity to supply software that supports more aspects of tool control allows Cimetrix to continue to grow the business available from these customers. During 2008, Cimetrix continued its efforts to also provide software products and professional services to end users tailored to meet their specific needs in the areas of equipment connectivity and data management. This has positioned the Company to provide solutions on both sides of the network connecting manufacturing equipment with factory level software applications. During 2008, Cimetrix obtained successful fab acceptance for CIMControlFramework, a next generation tool control software framework. CIMControlFramework was introduced in the second quarter at SEMICON West 2008 and was the result of a joint development project with Axcelis Technologies. Axcelis used CIMControlFramework as the tool control software for a new line of 300mm tools, which was shipped and accepted by the end user in the third quarter of 2008. Cimetrix also continued to promote the Companys products and services to the growing solar photovoltaic (PV) market. The PV manufacturing community has started to adopt semiconductor industry equipment communications standards in an effort to improve efficiencies. Cimetrix has been a part of this standards development and provided factory automation solutions to several semiconductor equipment manufacturers that include PV in their product mix. As a leader in SEMI standards-based software products, the Company expects to see continued growth in this market as the need for manufacturing efficiencies increases to drive down the costs of making solar panels. Additional information about Cimetrix is available on our web site at www.cimetrix.com . Links to our Annual Report on Form 10-K and our Quarterly Reports on Form 10-Q are available free of charge on the web site. General information contained on our web site is not necessarily a part of this Annual Report on Form 10-K or our other filings with the SEC. Key Markets The Company has been focused for the past several years on the global semiconductor and electronics industries. Both the semiconductor and electronics industries are a natural fit for the Companys solutions because of the demand for data intensive manufacturing equipment that can communicate with host computers throughout the manufacturing process. These are very competitive industries that have a critical need for data to improve their productivity and manufacturing effectiveness. These two industries are discussed in more detail below. 3 In general, the semiconductor and electronics industries are growing, fiercely competitive and dynamic industries. Rapid technology changes within these industries require machines that are flexible and can be quickly adapted to new requirements. The Company is uniquely positioned to meet these challenges with advanced tool control and connectivity software that is based on open standards and uses the latest in object-oriented design to provide its customers with the necessary flexibility and customization required to meet industry demands. By focusing efforts on these two industries, the Companys goal is to obtain a leadership position for its products in these segments. This would provide the momentum and cash flow to potentially penetrate other industries. The Company will continue to serve customers in these industries while also exploring opportunities for growth. For financial reporting, the Company considers the semiconductor and electronics industries as one business segment. Semiconductor Industry The semiconductor industry includes the manufacturing, packaging and testing of semiconductor wafers. It is a cyclical industry that is currently weathering a severe downturn of capital equipment investment. Gartner reported on March 9, 2009 that the semiconductor capital equipment industry declined by 30% in 2008 and projected an additional 45% decline in 2009. The global economic crisis has led many leading chip makers to report record low factory utilization rates as the worldwide demand for computer chips has declined dramatically. Consequently, there is virtually no need for chip makers to expand or update factory capacity, resulting in unprecedented declines in the semiconductor capital equipment market. In 2000, the semiconductor industry began the migration from building 8-inch (200 mm) wafers to building 12-inch (300 mm) wafers. While the industry is cyclical, the majority of capital spending has transitioned to 300mm equipment. The Companys CIMConnect, CIM300, CIMPortal and CIMControlFramework product lines are directly applicable to makers of 300mm semiconductor tools. Cimetrix equipment supplier customers have now shipped fully automated tools to virtually all of the major 300mm manufacturing facilities throughout the world. Electronics Industry In addition to the semiconductor industry, the Company serves customers in a wide variety of electronics industries, including surface mount technology, small parts assembly, disk drive, specialized robotics and solar-PV. All of these industries use some of the SEMI connectivity standards and offer growth opportunities for tool control. The solar PV market is attracting substantial investment and has similarities to the semiconductor industry. The Company achieved its first successful deployments of its products and services to the PV market during 2008 and anticipates continued growth opportunities in this market. Notable Achievements of 2008 2008 was a very difficult year for capital equipment makers in the semiconductor and electronics industries, as the global economic crisis caused worldwide demand to decline dramatically year-over-year. Consequently, the Company suffered its first decline in year-over-year revenues since 2002. The Companys notable achievements of 2008 were cost reductions to align with market projections, successful fab acceptance of CIMControlFramework and growing success in the solar PV market. 4 Cost Reduction Programs Total Company revenues for 2008 decreased 35% year-over-year. Software revenues decreased approximately 23% year-over-year, while service revenues decreased 51%, as both end users and OEMs reduced spending during 2008 in response to the global economic crisis. Cimetrix anticipated this industry slowdown and took steps beginning in the second quarter of 2008 to reduce its operating costs. Renewal of Bank Line of Credit and Issuance of Long Term Notes The Company successfully renewed its $1M line of credit facility with Silicon ValleyBank for another year through December of 2009, and raised $286,573 in new Notes through the issuance of subordinated notes. Successful Fab Acceptance of CIMControlFramework CIMControlFramework is a next generation tool control software framework that was introduced in the second quarter at SEMICON West 2008. The result of a joint development project with Axcelis Technologies, the new solution was shipped and accepted by the end user in the third quarter. Growing Success in the Solar Photovoltaic (PV) Market The solar cell (photovoltaic) manufacturing community has begun to adopt industry-wide equipment communications standards in an effort to improve efficiencies. Cimetrix has been a part of this standards development and has already provided factory automation solutions to several semiconductor equipment manufacturers that include PV in their product mix. Cimetrix Product Line Tool Control CIMControlFramework is an equipment control software framework based on the latest Microsoft .NET technology. It allows OEMs to meet the supervisory control, material handling, platform and process control, and factory automation requirements of the fabs. Developers can leverage framework components through configuration and extension, or customize when unique requirements exist. CIMControlFramework, unlike one-off solutions, is supported and maintained with upgrades, improvements, and performance enhancements. With a data-driven architecture at the core of the framework, data generated at any point on the tool can be quickly and easily accessed by any other module or external application. The Cimetrix Open Development Environment (CODE TM ) is a family of open architecture machine modeling and motion control software products designed to control the most challenging multi-axis machine control applications. CODE 6 contains both a powerful off-line simulation development environment known as CIMulation TM , and a robust, real-time motion and I/O control system called CIMControl TM . Connectivity CIMConnect is designed for general purpose equipment connectivity and enables production equipment in the semiconductor and electronics industries to communicate data to the factorys host computer through the semiconductor equipment communication standard (SECS), generic equipment model (GEM) and extensible markup language (XML) based communication standards. CIMConnect can also support other emerging communications standards for maximum flexibility. It also supports multiple host interfaces simultaneously, which allows customers to support legacy, custom, and GEM interfaces. CIMConnect is used in semiconductor wafer fabrication, semiconductor back-end (test, assembly and packaging), flat panel display, surface mount technology and disk drive industries, and has recently begun use in solar-PV manufacturing to improve efficiencies. 5 TESTConnect is a SECS/GEM host emulator used to test equipment to ensure it complies with the SECS standards. TESTConnect simplifies the process of testing SECS implementation through the use of an intuitive, graphical user interface and menu-driven property screens that allow customers to construct message sets and test them without any programming. SECSConnect is a software product for SEMI SECS standards. It can be used by equipment suppliers for sending/receiving SECS messages or by fabs for developing host side software applications gathering data using the SECS standard. CIM300 is a family of software tools for manufacturers of 300mm semiconductor equipment that allows for quick implementation of the required 300mm SEMI standards, including E39, E40, E87, E90, E94 and E116. These SEMI standards allow for the full automation required in manufacturing 300 mm wafers. CIM300 includes CIMFoundation, CIM40-Process Job, CIM87-Carrier Management, CIM90-Substrate Tracking, CIM94-Control Job, and CIM116-Equipment Performance Tracking. CIMPortal is a new family of software tools for manufacturers of semiconductor equipment that allow for quick implementation of the new SEMI standards for Interface A, including E120, E125, E132, E134, E138 and E147, as well as optional features that support the Japanese Tool Data Interface (TDI) standards. These Standards are also referred to as EDA (Equipment Data Acquisition). The CIMPortal family includes products for equipment makers, fabs and third party application software providers. Interface A specifies a new port on each tool that provides detailed structured data that can be used for advanced process control, e-diagnostics, and other equipment engineering services applications. These software applications will become critical to the fabs as shorter ramp times are required. CIMPortal is a SEMI standards compliant Interface A data collection and routing product with high-speed distributable data collection modules, equipment modeling tools, and a rich set of rules-based security and optimization features. EDAConnect is a software product that allows host side software applications such as Advanced Process Control, Fault Detection and Classification, and Predictive and Preventive Maintenance to gather data using the SEMI Interface A standards. EDAConnect is designed for fabs developing their own software applications or 3 rd party software developers. Competition The Companys main product lines face competition from other companies, technologies, and products. These competitive threats are summarized below: In the market for connectivity products, Cimetrixs main competitor is Asyst Technologies, Inc. Asyst is a large automation company focused on hardware-based automation solutions for the semiconductor and flat panel industries. It is not clear how much focus or investment Asyst is making in the software connectivity market or whether connectivity software is a strategic goal for Asyst. However, they have considerable engineering resources and are the largest threat to Cimetrix. Currently, Cimetrix believes it can compete effectively against Asyst with superior software technology, market focus and customer support. The Company believes that it has been winning the majority of new 300mm factory automation and Interface A software opportunities for the last several years. 6 Large equipment suppliers that choose to create their own connectivity software solutions and do not purchase third party products are indirect competitors. For example, Applied Materials is the largest semiconductor capital equipment manufacturer and typically develops all of its connectivity software internally. There are also a number of integration companies that offer products and/or solutions meeting the 300mm connectivity needs for SECS/GEM, 300mm automation standards and Interface A. All competitors have varying levels of expertise in semiconductor fabs. PEER Group is an independent systems integrator based in Canada that competes directly with Cimetrix on professional services. PEER Group appears to have an alliance with Asyst and competes with Cimetrix for professional services both for end users and equipment manufacturers. In the tool control market, there are a number of companies that offer products and/or services that compete with Cimetrix, including Adventa, PEER Group and AIS. Similar to connectivity software, the largest competitors are typically equipment suppliers that choose to create their own tool control software solution. With the current downturn in the semiconductor capital equipment industry, many equipment makers have had to cut costs and lay off members of their software staff. This may present opportunities for Cimetrix to market its new tool control capabilities. Management believes that most, if not all, of the Company's major competitors currently have greater financial resources and market presence than Cimetrix. Accordingly, these competitors may be able to compete very effectively on pricing and to develop technology to increase the flexibility of their products. Further, each of these competitors has already established a share of the market for their products, and may find it easier to limit market penetration by the Company. While management is unaware of any current initiatives, any of these competitors could be developing additional technology that will directly compete with the Company's product offerings. By focusing on the semiconductor and electronics markets for the short term, management believes the Company can earn a leadership position in the face of other competitors. Sales and Marketing Sales and marketing operations are conducted under the direction of the Companys executive vice president of sales and marketing, David P. Faulkner. Sales and marketing is responsible for sales, product marketing, product direction and customer support. The Company's sales offices are located in Salt Lake City, Utah; Boston, Massachusetts; and Amancy, France. In addition, the Company has a key distributor located in Yokohama, Japan. Global Services Professional services operations are conducted under the direction of the Companys vice president of global services, Kourosh Vahdani. Global Services is responsible for all aspects of delivering professional services engagements to customers worldwide, which typically incorporate Cimetrix products. Research and Development Research and development operations are conducted under the direction of the Companys director of research and development, William D. Grey. His group is responsible for developing and testing new products. 7 Intellectual Property Rights The open architecture controller technology upon which the Company's CODE software is based was developed from 1984 to 1989 by a team of Brigham Young University engineers led by Dr. W. Edward Red. Effective July 5, 1995, Cimetrix purchased from Brigham Young University all rights to this intellectual property. In December of 1999, the Company purchased the software products of Systematic Designs International, Inc. of Vancouver, Washington. These products broadened the Companys communication product line and provided valuable inputs to the CIMConnect and CIM300 products designed by Cimetrix. The technology purchased from Brigham Young University and Systematic Designs, along with other technology developed internally, is proprietary in nature. The Company has obtained a US patent on certain aspects of its technology. This patent was issued in March 1994 and will expire in March of 2011. In addition, the Company has registered its CODE software system with the US Copyright Office. For the most part, other than the patent it holds and the copyright registrations, the Company relies on confidentiality and non-disclosure agreements with its employees and customers, appropriate security measures, and the encoding of its software to protect the proprietary nature of its technology. No cost has been capitalized with respect to the patent. Major Customers and Foreign Sales During 2008, no customer accounted for 10% or more of the Companys total revenues. During 2007, one customer accounted for 14% of the Companys total revenues. The following table summarizes domestic and export sales, as a percent of total sales, for the years ended December 31, 2008 and 2007: Year Ended December 31, 2008 2007 Domestic sales 55 % 56 % Export Sales 45 % 44 % Through December 31, 2008, all the Company's export sales have been payable in United States dollars. In 2008, sales to customers in Japan accounted for 11% of total sales. In 2007, no single foreign country accounted for more than 10% of the Companys total sales. Personnel As of March 24, 2009, the Company had 29 employees, 19 of whom are involved in software research and development and providing software engineering services and customer support, 3 of whom are involved in sales and marketing, and 7 of whom who are in finance and administrative positions. None of the employees of the Company are represented by a union or subject to a collective bargaining agreement, and the Company considers its relations with its employees to be favorable. 8 Executive Officers Robert H. Reback , President and Chief Executive Officer, age 49, joined Cimetrix as Vice President of Sales in January 1996, was promoted to Executive Vice President of Sales in January, 1997 and was promoted to President on June 25, 2001. Mr. Reback was the District Manager of Fanuc Robotics' West Coast business unit from 1994 to 1995. From 1985 to 1993, he was Director of Sales/Account Executive for Thesis, Inc., a privately owned supplier of factory automation software, and was previously a Senior Automation Engineer for Texas Instruments. Mr. Reback has a B.S. degree in Mechanical Engineering and a M.S. degree in Industrial Engineering from Purdue University. Jodi M. Juretich, Chief Financial Officer, age 46, joined Cimetrix in May 2007 and was promoted to CFO in November 2008. Ms. Juretich has a strong background of over 10 years in executive accounting management for private high-growth companies as well as 10 years of public accounting experience. Prior to joining Cimetrix, Ms. Juretich was Vice President of Finance for two venture funded private companies and General Manager for a subsidiary of Monster.com. She has played key roles in raising venture capital in startup organizations and most recently led Cimetrix in implementing and managing the new Sarbanes-Oxley compliance requirements. Ms. Juretich holds a Bachelor of Science degree in Business Management from Westminster College. She is currently a member of Institute of Management Accountants. David P. Faulkner , Executive Vice President of Sales and Marketing, age 53, joined the Company in August 1996. Mr. Faulkner was previously employed as the Manager of PLC Marketing, Manager of Automotive Operations and District Sales Manager for GE Fanuc Automation, a global supplier of factory automation computer equipment specializing in programmable logic controllers, factory software and computer numerical controls from 1986 to 1996. Mr. Faulkner has a B.S. degree in Electrical Engineering and an MBA degree from Rensselaer Polytechnic Institute. Kourosh Vahdani , Vice-President of Global Services, age 47, joined Cimetrix as Vice-President of Global Services in December 2005. Prior to joining Cimetrix, Mr. Vahdani was a Senior Consultant performing contract services for Xilinx, Inc. during 2005. From 1996 to 2003, he was Director of Western Operations for TRW, Inc. Manufacturing Solutions, with responsibility for the systems integration business serving semiconductor manufacturers worldwide. From 1987 to 1996, Mr. Vahdani worked for Advanced Micro Devices in a variety of engineering and management positions associated with factory automation. Mr. Vahdani has a B.S. degree in Computer Sciences from St. Edwards University in Austin, Texas. ITEM 1A. RISK FACTORS Statements regarding the future prospects of the Company must be evaluated in the context of a number of factors that may materially affect the Companys financial condition and results of operations. Disclosure of these factors is intended to permit the Company to take advantage of the safe harbor provisions of Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended. In addition to the factors discussed elsewhere in this report, these are important factors that could cause actual results or events to differ materiallyfrom those contained in any forward-looking statements made by or on behalf of the Company. Although the Company has attempted to list the factors that it is currently aware may have an impact on its operations, there may be other factors of which the Company is currently unaware or to which it does not assign sufficient significance, and the following list should not be considered comprehensive. 9 The Company has negative working capital and a stockholders deficit. The Company had total current assets as of December 31, 2008 of $570,000 and total current liabilities of $1,468,000. The comparison of current assets to current liabilities is often referred to as working capital and is a measure of the assets immediately available to the Company to meet its current liabilities. The Company had a negative working capital of $898,000 as of December 31, 2008. In addition, the Companys total liabilities exceeded its total assets, resulting in a shareholders deficit of $1,215,000 at December 31, 2008. The Company does not currently have assets sufficient to pay all of its liabilities, which means that the payment of such liabilities as they come due will be dependant on the Companys ability to generate cash from operations or to obtain additional equity or debt financing. If the Company is unable to pay its obligations when they come due, it may be forced into bankruptcy. In such case, based on the current condition of the Company, stockholders would receive nothing for their interest in the Company. The operations of the Company continue to consume cash. The operating activities of the Company required net cash of $169,000 in the year ended December 31, 2007 and $567,000 in the year ended December 31, 2008. At the end of 2008, the Company had cash and cash equivalents of $136,000, of which $121,000 was restricted and unavailable to the Company. If the Company is unable to generate positive cash flow from operations in fiscal 2009 or to obtain additional equity or debt financing, it may be unable to pay its obligations as they come due and may be forced into bankruptcy. Silicon Valley Bank is not required to make additional advances under the principal credit line of the Company. While the Companys current principal credit facility does not contain specific financial ratio requirements, Silicon Valley Bank has the discretion to terminate further funding under the loan agreement. In addition, Silicon Valley Bank could call the loan due under certain circumstances. In such event, the Company may not have the funds available to meet its operating expenses and if the loan were called, would not have the ability to repay the outstanding principal amount of the loan. The Company has a history of operating losses and its future liquidity is largely dependent on positive cash flows from operations. The Company has an accumulated operating deficit of $33,838,000 at December 31, 2008 and has total notes payable and long-term debt outstanding of $1,026,000. The Companys current financing arrangement allows it to borrow up to $1,250,000, subject to the amount of its qualifying accounts receivable. On January 20, 2009, the Company and the Bank entered into an amendment to the agreement requiring the Company to obtain a minimum of an additional $250,000 in equity or subordinated debt financing. At December 31, 2008, the Company had borrowed $482,000 under the agreement, and had borrowed $360,000 under the agreement as of March 19, 2009. The Companys future liquidity is dependent on obtaining and sustaining positive cash flows from operations, and, to the extent necessary, obtaining additional external financing through the issuance of debt or equity securities. See Liquidity and Capital Resources. If the Company is unable to generate the cash flow necessary to sustain future operations, retire its outstanding debt, or meet its research and development needs, its future operations would be materially adversely affected. Going concern limitation. The report of the Companys independent certified public accountants on the audited financial statements of the Company contains a going concern limitation. This means that there is substantial doubt about the Companys ability to continue as a going concern. In the event that the Company terminated or began to wind down operations, it may not be able to recognize the book value of its assets as reflected on its balance sheet. 10 The semiconductor industry is highly cyclical. The Companys largest source of revenue is the highly cyclical semiconductor industry. The semiconductor industry periodically has severe and prolonged downturns which could cause the Companys operating results to fluctuate significantly. The Company is also exposed to risks associated with industry overcapacity, including reduced capital expenditures, decreased demand for the Companys products and potential delays by customers paying for the Companys products. The Companys business depends in significant part upon capital expenditures by manufacturers of semiconductor devices, including manufacturers that open new or expand existing facilities. Periods of overcapacity and reductions in capital expenditures cause decreases in demand for the Companys products and services. The Company is reliant on software license revenue associated with OEM shipments which have been adversely affected by the decreased global demand for electronic devices by consumers and businesses. The Company has traditionally obtained 30% or more of its revenue from software license revenue associated with the shipment of equipment by its customers. The current global economic environment has dramatically reduced the demand for electronic devices by consumers and businesses, resulting in unprecedented low levels of worldwide factory utilizations. Consequently there is currently little need to add capacity, which has resulted in dramatic declines in the capital equipment markets for semiconductor and electronics manufacturing. In the current environment, our ability to accurately predict our future operating results is particularly low. Further employee reductions would adversely affect the Company. The Company has cut expenses in response to the reduction in its revenues, including reducing the number of employees. If the Company needs to further reduce its expenses, it may be required to terminate additional employees. The loss of such employees may adversely affect the Companys ability to maintain its business and service its customers. The Company is engaged in a highly competitive industry. The Company is engaged in a highly competitive industry involving rapidly changing products. The likelihood of success of the Company must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with the development of new software and other products and services and the competitive environments in the industry in which the Company operates. There can be no assurance that the Company will not encounter substantial delays and unexpected expenses related to research, development, production, marketing or other unforeseen difficulties in bringing new software products and services to market. The Company may experience delays or technical difficulties in the introduction of new products. The Company may experience delays or technical difficulties in the introduction of new products, and this may be costly to the Company and adversely affect customer relationships. The Companys success depends in part on continuing to gain design in wins for Cimetrix software products, which includes new product ideas. The Companys products are complex and the Company may experience delays and technical difficulties in the introduction of new software products or product enhancements, or difficulties when products are put in high volume production lines. The Companys inability to overcome such difficulties, to meet the technical specifications of any new products or enhancements, or to ship the products or enhancements in a timely manner could materially adversely affect the Companys business and results of operations, as well as customer relationships. The Company may from time to time incur unanticipated costs to ensure the functionality and reliability of products and solutions early in their life cycles, and such costs could be substantial. If the Company experiences reliability or quality problems with its new products or enhancements, it could face a number of difficulties, including reduced orders, higher customer service costs and delays in collection of accounts receivable, all of which could materially adversely affect the Companys business and results of operations. 11 The Companys business involves a lengthy sales cycle. Sales of the Companys software products and related services depend upon the decision of a prospective customer to change its current software applications. Therefore, the decision to purchase the Companys products and services often requires time consuming internal procedures associated with the evaluation, testing, implementation and introduction of new technologies into customers software applications. In addition, after the technical evaluation has been successfully completed, the Company may experience further delays finalizing system sales while the customer obtains internal approval for the new software application. Consequently, months or even years may elapse between the first contact with a customer regarding a potential purchase and the customers placing the order. The Companys lengthy sales cycle increases sales and marketing costs and reduces the predictability of the Companys revenues. The Company is dependent upon OEM customers. The Company sells its products principally to equipment suppliers, which the Company sometimes refers to as OEMs, which have the relationships with the end users. The quantity of each customers business with the Company depends substantially on that customers relationships with end users, market acceptance of the customers products that utilize the Company's software products and the development cycle of the customers products. The Company could be materially adversely affected by a downturn in either its customers sales or their failure to meet the expectations of their end-user customers. The Company will likely from time to time have individual customers that account for a significant portion of its business and any adverse developments in such customers business would adversely affect the Company. It is unclear how many of the Companys OEM customers will be able to remain in business during this economic down cycle. The Companys markets are characterized by rapid technological changes. The markets for the Company's products are new and emerging, and as such, these markets are characterized by rapid technological change, evolving requirements, developing industry standards, and new product introductions. The dynamic nature of these markets can render existing products obsolete and unmarketable within a short period of time. Accordingly, the life cycle of the Company's products is difficult to estimate. The Company's future success will depend in large part on its ability to enhance its products and to develop and introduce, on a timely basis, new products that keep pace with technological developments and emerging industry standards and gain a competitive advantage. The Company is highly dependent upon key personnel. The Company is highly dependent on the services of its key managerial and engineering personnel, including, Robert H. Reback, President and Chief Executive Officer, Jodi M. Juretich, Chief Financial Officer, David P. Faulkner, Executive Vice President of Sales and Marketing, and Kourosh Vahdani, Vice President of Global Services. The Company and its management team have agreed to the accrual of a portion of the salary otherwise payable to executives and managers. As of December 31, 2008, this accrual totaled $102,000. The Companys current budget for 2009 anticipates the continuation of this accrual of a portion of the salaries otherwise payable to the management team. As a result, key employees may elect or be forced to seek other employment. The loss of any member of the Company's senior management team could adversely affect the Company's business prospects. The Company does not maintain key-man insurance for any of its key management personnel. 12 The growth of the Companys future sales and revenues is largely dependent upon industry adoption of Interface A. Management believes that the semiconductor manufacturing industry will begin to adopt and require its equipment suppliers to meet the new SEMI Interface A standards. However, there is no guarantee that the semiconductor industry will indeed adopt this new standard or that it will ever be required. If the new standard does not become an industry requirement, this would significantly affect the Companys sales and revenues projected for its CIMPortal product line as well as its Data Management Solution Center, which would significantly adversely affect operating results. Future litigation may adversely affect the Company. If legal proceedings are brought against the Company in the future, there could be adverse consequences. If the Company were sued for a violation of the intellectual property rights of another entity, the target of a class action with respect to fluctuations in its share price, or the defendant (or even the plaintiff) in other major litigation, the business and operations of the Company could be adversely affected. Any such litigation could distract management attention and result in significant costs, without regard to the outcome of the litigation. In addition, any adverse judgment in such litigation could have a material adverse impact on the financial position of the Company and its business prospects. Continued compliance with regulatory and accounting requirements will be challenging and costly. As a result of compliance with the Sarbanes-Oxley Act of 2002, with the potential standards resulting from the Companys stock being listed in the future on an exchange, and with the attestation and accounting changes required by the Securities and Exchange Commission, the Company is required to implement additional internal controls, to improve existing internal controls, and to comprehensively document and test internal controls. As a result, the Company will be required to hire additional personnel and to obtain additional legal, accounting and advisory services, all of which will cause the Companys general and administrative costs to increase, which may adversely affect its operating results. The Company may incur significant stock-based compensation charges related to certain stock options and other stock-based compensation. In December 2004, the Financial Accounting Standards Board (FASB) issued SFAS No. 123(R), Share-Based Payment , an amendment of SFAS Statements No. 123 and 95, that addresses the accounting treatment for employee stock options and other share-based compensation transactions. The Company implemented SFAS No. 123(R) on January 1, 2006, requiring that such transactions be accounted for using a fair-value-based method and recognized as expenses. The adoption of this accounting treatment resulted in the Company reporting an increase in operating expenses of $501,000 and $378,000 in 2008 and 2007, respectively, and may result in the Company reporting increased operating expenses in future years, which would decrease any reported net income or increase any reported net loss, and could adversely affect the market price of the Companys common stock. 13 The price of the Companys common stock has fluctuated in the past and may continue to fluctuate significantly in the future. The market price of the Companys common stock has been highly volatile in the past, which may continue in the future. In addition, in recent years the stock market in general, and the market for shares of high technology stocks in particular, have experienced extreme price fluctuations. These fluctuations have often been unrelated to the operating performance of the affected companies, and such fluctuations could adversely affect the market price of the Companys common stock. In the past, securities class action litigation has often been instituted against a company following periods of volatility in its stock price. This type of litigation, if filed against the Company, could result in substantial costs and divert managements attention and resources. ITEM 1B. UNRESOLVED STAFF COMMENTS The Company is not subject to this requirement since it is not an accelerated filer. ITEM 2. PROPERTIES The Companys principal offices are located in a leased facility at 6979 South High Tech Drive, Salt Lake City Utah. The present facility consists of approximately 17,000 square feet. The lease expired on November 30, 2007, and the Company continues to pay rent under the month to month provision of the lease. The Company is currently negotiating terms of a new lease agreement. All operations of the Company are conducted from its headquarters, with satellite offices located in Boston, Massachusetts, Tempe, Arizona and Amancy, France serving as remote sales and technical support offices. The France office is comprised of approximately 200 square feet and is leased through March 2008. The Company is currently negotiating terms of a new lease agreement. On December 31, 2008, the Arizona lease for approximately 2,300 square feet expired and was not renewed. The Company has established satellite offices in the Phoenix area to support the Arizona operations. ITEM 3. LEGAL PROCEEDINGS The Company is not currently involved with any pending litigation. ITEM 4. RESULTS OF VOTES OF SECURITY HOLDERS No matters were submitted to a vote of the Companys shareholders during the quarter ended December 31, 2008. 14 PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The common stock of the Company is quoted on the NASD OTC Bulletin Board under the symbol "CMXX.OB". The table below sets forth the high and low bid prices of the Company's common stock for each quarter during the past two fiscal years. The quotations presented reflect inter-dealer prices, without retail markup, markdown, or commissions, and may not necessarily represent actual transactions in the common stock. Period (Calendar Year) Price Range High Low 2007 First quarter $ .34 $ .27 Second quarter $ .30 $ .24 Third quarter $ .30 $ .21 Fourth quarter $ .25 $ .17 2008 First quarter $ .24 $ .15 Second quarter $ .16 $ .08 Third quarter $ .09 $ .04 Fourth quarter $ .05 $ .01 On March 19, 2009 the closing bid quotation for the Companys common stock on the NASD OTC Bulletin Board was $0.02 per share. Potential investors should be aware that the price of the common stock in the trading market may change dramatically over short periods as a result of factors unrelated to the earnings and business activities of the Company. On March 19, 2009, there were 33,643,057 shares of common stock outstanding held by approximately 660 shareholders of record, which does not include shareholders whose stock is held through securities position listings. To date, the Company has not paid dividends with respect to its common stock. Management plans to retain future earnings, if any, for working capital and investment in growth and expansion of the business of the Company and does not anticipate paying any dividends on the common stock in the foreseeable future. The Company is also restricted from paying dividends under the terms of its loan agreements with its Bank. Equity Compensation Plan Information In May 2006, the Companys shareholders approved the combined amendment and restatement of the Cimetrix Incorporated 1998 Incentive Stock Option Plan and the Cimetrix Incorporated Director Stock Option Plan as the Cimetrix 2006 Long-Term Incentive Plan (the Plan). In addition to stock options, the Plan authorizes the grant of stock appreciation rights, restricted stock awards, and other stock unit and equity-based performance awards. 15 The following table summarizes the Companys equity compensation plan as of December 31, 2008. Number of Securities to be Issued Upon Exercise of Outstanding Options Weighted Average Exercise Price of Outstanding Options (1) Number of Securities Issued as Restricted Stock Grants (2) Number of Securities Remaining Available for Future Issuance Plan Category Equity compensation plans approved by security holders 4,219,257 $ .32 1,910,236 54,882 Excludes 279,198 shares issuable upon the exercise of warrants issued to purchasers of the Companys Senior Notes as they were not issued as compensation to Company officers, directors or employees. See Warrants, discussed below. During the years ended December 31, 2008 and 2007, restricted stock awards for a total of 1,060,236 and 105,000 shares of the Companys common stock were approved, with vesting periods ranging from immediately on issuance to four years. A total of 6,250,000 shares of common stock have been reserved for issuance under the Plan. To date, a total of 65,625 options have been exercised under the Plan. A total of 6,250,000 shares of common stock have been reserved for issuance under the Plan. Of this amount, 6,100,000 shares are registered for resale pursuant to a Form S-8 registration statement, which became effective on August 27, 2004. Options issued to employees, directors and former directors began to expire in January of 2007, and, if not exercised, will continue to expire through November 2015. Warrants In addition to the shares issuable under the Companys equity compensation Plan, the Company has outstanding warrants held by purchasers of the Companys Senior Notes to purchase 279,198 shares of common stock at an exercise price of $0.05 per share. During September 2008, the Company and the holders of the Senior Notes originally due September 30, 2008 agreed to an extension of the maturity date to September 30, 2010. As part of this extension, the exercise price of the warrants associated with the Senior Notes was reduced from $0.35 per share to $0.05 per share and the expiration date of the warrants extended to September 30, 2010. Recent Sales of Unregistered Securities During September 2008, the Company closed an offer to extend the maturity date of $471,000 of Senior Notes from September 30, 2008 to September 30, 2010. In connection with the extension of the maturity date of these Senior Notes, the expiration date of warrants issued with the Senior Notes to purchase 266,250 common shares of the Company at $0.05 per share was also extended from September 20, 2008 to September 30, 2010. In conjunction with the offer to extend the maturity date, the Company also offered new Notes and Warrants (the New Offer). The Notes included in the New Offer bear interest at 10% per annum, payable April 1 and October 1 of each year, and are due and payable September 30, 2010. Purchasers of the Notes received a Warrant to purchase a share of restricted common stock of the Company for each $2.00 in principal amount of the Note. As of December 31, 2008, the Company had secured $26,000 in new Notes and issued warrants to purchase 13,000 shares of common shares of the Company at $0.05 per share. As of the March 31, 2009, the Company had secured a total of $286,573 in new Notes and issued warrants to purchase 143,287 shares of common shares of the Company at $0.05 per share. 16 ITEM 6. SELECTED FINANCIAL DATA The Company is not subject to this requirement since it is not an accelerated filer. ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview The following is a brief discussion and explanation of significant financial data, which is presented to help the reader understand the results of the Companys financial performance for the years ended December 31, 2008 and 2007, and the Companys financial position at December 31, 2008. The information includes discussions of sales, expenses, capital resources and other significant financial items. This discussion should be read in conjunction with the Companys Consolidated Financial Statements and Notes thereto included elsewhere in this report. The ensuing discussion and analysis contains both statements of historical fact and forward-looking statements. Forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, generally are identified by the words expects, believes and anticipates or words of similar import. Examples of forward-looking statements include: (a) projections regarding sales, revenue, liquidity, capital expenditures and other financial items; (b) statements of the plans, beliefs and objectives of the Company or its management; (c) statements of future economic performance; and (d) assumptions underlying statements regarding the Company or its business. Forward-looking statements are subject to factors and uncertainties that could cause actual results to differ materially from the forward-looking statements, including, but not limited to, those factors and uncertainties described below under Liquidity and Capital Resources and Factors Affecting Future Results, and Risk Factors and those set forth under Item 1A Risk Factors. Cimetrix is a software company that designs, develops, markets and supports factory automation solutions worldwide. The Company offers software products and professional services tailored to meet the needs of equipment suppliers in the areas of advanced motion control, general purpose equipment connectivity, and specialized connectivity for 300mm semiconductor wafer fabrication facilities. Revenues are derived from the sales of software and services. Software includes the initial sale of software development kits, the ongoing runtime licenses that equipment suppliers purchase for each machine shipped with Cimetrix software and annual contracts for software license updates and product support. Services include the sale of professional services that provide customers with software solutions typically incorporating Cimetrix software products. While Cimetrix products are installed in a wide range of industries, the Company has focused over the past several years on the global semiconductor and electronics industries. During 2008, Cimetrix continued its efforts to provide software products and professional services tailored to meet the needs of end users in the areas of equipment connectivity and data management. For a detailed discussion of the Companys products, markets, and other Company information, refer to Item 1, Business. Critical Accounting Policies Managements discussion and analysis of the Companys financial condition and results of operations are based upon financial statements which have been prepared in accordance with U. S. generally accepted accounting principles. The following accounting policies significantly affect the way the financial statements are prepared. 17 Revenue Recognition The Company derives revenues from two primary sources, software and professional services. Software revenues are reported in two categories, the sale of new software licenses and software license updates and product support. The Company has off-the-shelf software packages in the machine control and communications product lines. Machine control products include items such as CODE 6.0, CIMControl, and CIMulation. Communications products include items such as CIM300, CIMConnect and CIMPortal. New software licenses include the sale of software development kits as well as the runtime license fees associated with deployment of the Companys software products. Software license updates and product support are typically annual contracts with customers that are paid in advance, which provides the customer access to new software releases, maintenance releases, patches and technical support personnel. Professional service sales are derived from the sale of services to design, develop and implement custom software applications. Before the Company recognizes revenue, the following criteria must be met: 1) Evidence of a financial arrangement or agreement must exist between the Company and its customer. Purchase orders and signed OEM contracts are two examples of items accepted by the Company to meet this criterion. 2) Delivery of the products or services must have occurred. The Company treats either physical or electronic delivery as having met this requirement. It is the policy of the Company to provide its customers a 30-day right to return. However, because the amount of returns has been insignificant, the Company recognizes revenue immediately upon the shipment of the product. If the number of returns were to increase, the Company would establish a reserve based on a percentage of sales to account for any such returns. 3) The price of the products or services is fixed and measurable. 4) Collectability of the sale is reasonably assured and receipt is probable. Collectability of a sale is determined on a customer-by-customer basis. Typically the Company sells to large corporations which have demonstrated an ability to pay. If it is determined that a customer may not have the ability to pay, revenue is deferred until the payment is collected. The software component of the Companys products is an integral part of its functionality. As such, the Company applies the provisions of the American Institute of Certified Public Accountants (AICPA) Statement of Position (SOP) 97-2, Software Revenue Recognition as modified by SOP 98-9. The Companys products are fully functional at the time of shipment. The software components of the Companys products do not require significant production, modification or customization. As such, revenue from product sales is recognized upon shipment provided that the criteria outlined above are met. Revenue related to services is recognized as services are performed if there is not an extended contract related to such services. If the services are provided pursuant to a contract that extends over a period of time, the revenue from services is recorded ratably over the contract period, generally using the percentage of completion method. When the current estimates of total contract revenue and contract cost indicate a loss, a provision for the entire loss on the contract is made in the period in which the loss becomes evident. 18 If a sale involves a bundled package of new software licenses, software license updates and product support, and professional services, and the Company has vendor specific objective evidence of fair value among arrangement elements in accordance with SOP 97-2, then revenue is first allocated to software license updates and product support and professional service obligations at fair market value, and the remaining amount is applied to new software license revenue. Assuming all of the above criteria have been met, revenue from the new software license portion of the package is recognized upon shipment. Revenue from material software license updates and product support contracts is recognized ratably over the term of the contract, which is generally 12 months. Revenue from professional services is recognized as services are performed. Standard payment terms for sales are net 30 days for sales in the United States and net 45 to 60 days for foreign customers. On occasion, extended payment terms will be offered. If the Company provides payment terms greater than 90 days and collection is not reasonably assured, then revenues are generally recognized as payments are received. In the event that the Company does not have vendor specific objective evidence of fair value among arrangement elements in a bundled package of products and services, the Company reports the revenue in a single revenue line presentation in the consolidated statements of operations in accordance with SOP 97-2. Stock-Based Compensation Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS No. 123(R) using the modified prospective application method. Under this transition method, the Company recorded compensation expense of $501,000 and $378,000 on a straight-line basis for the year ended December 31, 2008 and 2007, for: (a) the vesting of options granted prior to January 1, 2006 (based on the grant-date fair value estimated in accordance with the original provisions of SFAS No. 123, and previously presented in the pro-forma footnote disclosures), and (b) stock-based awards granted subsequent to January 1, 2006 (based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R)). The stock-based compensation expense for the year ended December 31, 2008 has been allocated to the various categories of costs and expenses in a manner similar to the allocation of payroll expense. There was no stock compensation expense capitalized during the year ended December 31, 2008 or 2007. On the date of adoption of SFAS No. 123(R), there were 5,551,500 stock options issued to employees and directors of which, 3,564,875 options were fully vested. During the twelve months ended December 31, 2008, and 2007, options to purchase 1,349,757 and 441,500 shares of the Companys common stock were issued to employees and directors, with a weighted average exercise price of $0.13 and $0.27 per share, respectively. During the year ended December 31, 2008 and 2007, restricted stock awards to employees totaling 1,060,236 and 105,000, respectively, shares of the Companys common stock were approved, with vesting periods ranging from immediate to four years. The fair value of stock options is computed using the Black-Scholes valuation model, which model utilizes inputs that are subject to change over time, and includes assumptions made by the Company with respect to the volatility of the market price of the Companys common stock, risk-free interest rates, requisite service periods, and the assumed life and vesting of stock options and stock-based awards. As new options or stock-based awards are granted and vest, additional non-cash compensation expense will be recorded by the Company. Accounts Receivable Trade accounts receivable are carried at original invoice amount less an estimate made for doubtful accounts. The Company offers credit terms on the sale of its products to a majority of its customers and requires no collateral from these customers. The Company performs ongoing credit evaluations of its customers financial condition and maintains an allowance for doubtful accounts based upon historical collection experience and expected collectability of all accounts receivable. The Companys allowance for doubtful accounts, which is determined based on historical experience and a specific review of customer balances, was $34,000 and $54,000 as of December 31, 2008 and 2007, respectively. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded as income when received. 19 Impairment of Long-Lived Assets The Company periodically reviews its long-lived assets, including definite-lived intangible assets, for impairment when events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. The Company evaluates, at each balance sheet date, whether events and circumstances have occurred which indicate possible impairment. The carrying value of a long-lived asset is considered impaired when the anticipated cumulative undiscounted cash flows of the related asset or group of assets is less than the carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the estimated fair market value of the long-lived asset. In 2008, the Company experienced a significant decrease in revenues associated with the assets acquired in the 2005 acquisition of EFS Solutions. Further analysis performed under the SFAS 144 method which considers the carrying value of the asset and the future expected undiscounted cash flows revealed that an impairment in the amount of $110,000 did exist and a subsequent reduction to intangible assets was recognized at December 31, 2008. Income Taxes As part of the process of preparing consolidated financial statements, the Company is required to estimate income taxes in each of the jurisdictions in which it operates. This process involves estimating the Companys actual current income tax exposure together with assessing temporary differences resulting from differing treatment of items for income tax and financial accounting purposes. These temporary differences result in deferred tax assets and liabilities, the net amount of which is included in the Companys consolidated balance sheet. When appropriate, the Company records a valuation allowance to reduce its deferred tax assets to the amount that the Company believes is more likely than not to be realized. Key assumptions used in estimating a valuation allowance include potential future taxable income, projected income tax rates, expiration dates of net operating loss and tax credit carry forwards, and ongoing prudent and feasible tax planning strategies. At December 31, 2008, the Company had fully reduced its net deferred tax assets by recording a valuation allowance of $8,257,000. If the Company were to determine that it would be able to realize its deferred tax assets in the future in excess of the net recorded amount, an adjustment to reduce the valuation allowance would increase income in the period such determination was made. 20 Operations Review The following table sets forth the percentage of costs and expenses to net revenues derived from the Company's Consolidated Statements of Operations for each of the two preceding fiscal years. Year Ended December 31, Total revenues 100 % 100 % Operating costs and expenses: Cost of revenues 43 50 Sales and marketing 27 20 Research and development 21 16 General and administrative 40 27 Depreciation and amortization 5 6 Total operating costs and expenses 136 119 Income (loss) from operations (36 ) (19 ) Interest expense, net of interest income (3 ) (1 ) Other income (expense) (3 ) - Net Loss (42 )
